            Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 1 of 12



       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
       -------------------------------------------------------
       VICTOR HUGO ORTEGA HERNANDEZ,
       individually and on behalf of others similarly
       situated,
                                                                  17-cv-6164-KPF
                                     Plaintiff,

                              -against-
                                                                  [PROPOSED] PRETRIAL ORDER
       MUZZARELLA INC. (d/b/a MUZZARELLA
       PIZZA), JOHN RUSSO, and ANTHONY
       MUZZARELLA,
                                           Defendants.
       -------------------------------------------------------X

      Honorable Katherine Polk Failla, United States District Judge:

              The parties propose the following statements, directions and agreements as the Pre-

      trial Order:

 I.           FULL CAPTION

                     The caption is as above.

II.           TRIAL COUNSEL

                     a. Plaintiff:

                        Sara Isaacson, Esq.
                        Colin Mulholland, Esq.
                        Joshua Androphy, Esq.
                        Shawn Clark, Esq.
                        Michael Faillace & Associates, PC
                        60 East 42nd Street, Suite 4510
                        New York, New York 10165
                        Telephone: (212) 317-1200
                        Fax: (212) 317-1620
                        sisaacson@faillacelaw.com
                        cmulholland@faillacelaw.com
                        jandrophy@faillacelaw.com
                        sclark@faillacelaw.com

                     b. Defendants:
       Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 2 of 12



                 Joshua Levin-Epstein, Esq.
                 Jason Mizrahi, Esq.
                 Levin-Epstein & Associates, P.C.
                 1 Penn Plaza, Suite 2527
                 New York, NY 10119
                 Telephone: (212) 792-0046
                 Fax: (516) 343-0542
                 Email: Joshua@levinepstein.com

III.      SUBJECT MATTER JURISDICTION

Plaintiff:

          This Court has subject matter jurisdiction under 28 U.S.C. § 1331 pursuant to

claims asserted under the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq.

(“FLSA”), and supplemental jurisdiction over Plaintiff’s state law claims is conferred by

28 U.S.C. § 1367(a).

IV.       CLAIMS AND DEFENSES

          This is an action for money damages brought by Plaintiff Victor Hugo Ortega

Hernandez (“Plaintiff”). Plaintiff brings this suit alleging minimum and overtime

violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq. (“FLSA”),

violations of the N.Y. Lab. Law §§ 190, et seq. and 650, et seq. (the “NYLL”), and the

Hospitality Wage Order of the New York Commission of Labor codified at N.Y. Comp.

Codes R. & Regs. tit. 12, § 146. Plaintiff asserts the following claims, all of which remain

to be tried.

          1.     Violation of the Overtime Provisions of the FLSA.      Plaintiff alleges

that Defendants were his employers and willfully failed to pay him the applicable

overtime wage rate for all hours above 40 worked in a week. 29 U.S.C. §§ 207, 216,

255(a).
     Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 3 of 12



          2.   Violation of the New York Overtime Provisions. Plaintiff alleges that

Defendants were his employers and willfully failed to pay him the applicable overtime

wage rate for all hours above 40 worked in a week. NYLL §§ 190, et seq.; 12 NYCRR §

146-1.4.

          3.   Violation of the New York Spread of Hours Provisions. Plaintiff alleges

that Defendants were his employers and failed to pay him an additional hour’s pay for each

day that the interval between the beginning and end of his workdays was more than ten

hours. 12 NYCRR § 146-1.6.

          4.   Violation of the New York Notice and Recordkeeping Provisions.

Plaintiff alleges that Defendants failed to provide Plaintiff with a written notice at the

time of hiring, or within the first month each year he worked for Defendants, in English

and in Spanish (his primary language), of (1) the employee's rate of pay; (2) the overtime

rate of pay; (3) the basis for the employee's pay (e.g., hourly, daily, weekly, salary,

commission, and so forth); (4) all allowances claimed as part of the minimum wage (e.g.,

tips, meals, or lodging allowances); (5) the employee's regular pay day; (6) the name of

the employer, including whether the employer is "doing business as" under any other

name; (7) the employer's address; and (8) the employer's telephone number. NYLL §

195(1).

          5.   Violation of the New York Wage Statement Provision. Plaintiff alleges

that Defendants did not provide him with wage statements upon each payment of wages

containing (1) the dates the payment of wages covers; (2) the name of both the employee

and employer; (3) the employer's address and telephone number; (4) the rate and basis of
     Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 4 of 12



pay; (5) gross wages; (6) deductions; (7) allowances (if applicable); and (8) net wages.

NYLL § 195(3).

       6.      Recovery of Equipment Costs. Plaintiff alleges that Defendants have

required Plaintiff to pay, without reimbursement, the costs and expenses for purchasing

and maintaining equipment and “tools of the trade” required to perform his job, such as

bicycles, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. §

206(a); 29 C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

Defendants’ Defenses

       The individual defendant Mr. Russo owns and operate a small pizzeria in Lower

Manhattan. The business is open seven days a week, Monday through Thursday, from

11:00 a.m. to 3:00 a.m., and Friday through Saturday, from 11:00 a.m. to 5:00 a.m. The

business is closed on national holidays. The business pays all its employees, including

Plaintiff, a fair hourly rate, equal to or above the minimum wage.

       By any measure, this case involves a “small” business that falls well below the

enterprise coverage threshold of the FLSA overtime claim.

       Plaintiff’s claims in this action are predicated on the completely incredible

contention that he routinely worked ten hour shifts, six days a week for four years.

       Plaintiff’s allegations are simply not credible, and are refuted by substantial

evidence. During the relevant period, Defendants contend that Plaintiff signed weekly pay

receipts, acknowledging his: (i) regular hourly rate; (ii) overtime rate; (iii) regular hours

worked; (iv) overtime hours worked; (v) net wages; and (vi) pay period.

       Moreover, Defendants contend that Plaintiff’s allegations are contradicted by

admissions he had previously made in an Department of Labor wage-and-hour
     Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 5 of 12



investigation, where he claimed that: (i) he was employed beginning in 2009, (ii) only

worked a total of 51 hours per week; (iii) earned $100+ per week in tips; and (iii) was

afforded daily meal credits.

        Defendants assert the following defenses, all of which remain to be tried.

        1.      Plaintiff Was Paid a Regular Rate of Pay and Overtime in Accordance

with State and Federal Law. Federal Courts in New York have recently articulated a

method for the calculation of straight-time and over-time wages in cases where, as here, a

‘salary’ was paid to cover over-time wages. See, e.g., Zurita v. High Definition Fitness

Ctr., Inc., 2016 WL 3619527, at *6 (E.D.N.Y. 2016), report and recommendation

adopted, 2016 WL 3636020 (E.D.N.Y. June 29, 2016). “There is a rebuttable presumption

that a weekly salary covers 40 hours; the employer can rebut the presumption by showing

an employer-employee agreement that the salary cover a different number of

hours.” Nelson v. Sabre Companies LLC, 2018 WL 3543523, at *12 (N.D.N.Y. July 23,

2018) (citing Giles v. City of New York, 41 F.Supp.2d 308, 317 (S.D.N.Y. 1999)). Here,

signed and dated pay stubs as well as the parties’ course of conduct captured the parties’

intentions that the weekly ‘salary’ was intended to cover Plaintiff’s straight-time hours and

overtime hours.

        2.      Plaintiff Cannot Satisfy the Enterprise Coverage Element of the FLSA.

The corporate Defendant never grossed more than ~$141,000 at all relevant times. Thus,

the Plaintiff will not be able to satisfy the jurisdictional prerequisite that he is a non-exempt

employee covered by the protections of the FLSA. See e.g. Jian Long Li v. Li Qin Zhao,

35 F. Supp. 3d 300, 307 (E.D.N.Y. 2014).
       Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 6 of 12



        3.      Plaintiff Cannot Establish that the Company is an “Enterprise” under

the FLSA. The corporate Defendant was never delivered nor operated its business

interstate, and purchased its supplies from New York suppliers and manufactures. Thus,

the Plaintiff will not be able to satisfy the jurisdictional prerequisite that Defendants

engaged in commerce or in the production of goods for commerce. See Lamont v. Frank

Soup Bowl, Inc., 2001 WL 521815 (S.D.N.Y 2001).

        4.     Plaintiff Cannot Establish that the FLSA’s Individual Coverage

Applies. None of Plaintiff’s assigned tasks or duties whether directly, indirectly or

incidentally, bears upon interstate commerce. As such, Plaintiff garners no protection under

the FLSA. See McCleod v. Threlkeld, 319 U.S. 491 (1943).

V.      WHETHER TRIAL IS TO BE A BENCH OR JURY TRIAL

        The case is to be tried by a jury. The parties anticipate that the trial will last

approximately one to three days, including jury selection and charging the jury, and is to

be by jury.

VI.     MAGISTRATE JUDGE

        The parties have not consented to trial by a Magistrate Judge.

VII.    STIPULATIONS

        The parties stipulate as to the following

PROPOSED JOINT STIPULATIONS OF FACT

        1.     Plaintiff filed this present action in the United States District Court in the

Southern District of New York on August 15, 2017.

        2.     Defendants were all timely served with the complaint.
     Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 7 of 12



       3.     Plaintiff is a former employee of Defendants Muzzarella Inc. (d/b/a

Muzzarella Pizza) and John Russo (collectively, “Defendants”).

       4.     Plaintiff is a former employee at Muzzarella Pizza.

       5.     Muzzarella Inc. is a corporation organized under the laws of the state of

New York and maintains its principal executive office at 221 Avenue A, New York, New

York 10009.

       6.     Plaintiff’s work duties required neither discretion nor independent

judgment.

PROPOSED JOINT STIPULATIONS OF LAW

       1.     Under both federal and New York state law, an employee must be paid at

the rate of one and one-half times the employee’s regular hourly rate for each hour the

employee works in excess of 40 hours in a given workweek. 29 U.S.C. § 207(2)(C); N.Y.

Comp. Codes R. & Regs. tit. 12, § 146-1.4.

       2.     Overtime pay under the FLSA is calculated by applying a multiplier of one

and one half to an employee's “regular rate” of pay. 29 C.F.R. § 778.107; 29 U.S.C. §

207(a)(1).

       3.     Where an employee receives a straight weekly salary, there is a rebuttable

presumption under the FLSA that the salary covers 40 hours worked;Guallpa v. NY Pro

Signs Inc., Index No. 11-cv-3133(LGS), 2014 U.S. Dist. LEXIS 77033, *9-*10 (S.D.N.Y.

May 27, 2014); Moon v. Kwon, 248 F.Supp.2d 201, 207-08 (S.D.N.Y. 2002); Berrios v.

Nicholas Zito Racing Stable, Inc., 849 F.Supp.2d 372, 385 (E.D.N.Y. 2012).
     Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 8 of 12



       4.      An employee-plaintiff under the FLSA bears the burden of proving that she

performed work for which she was not properly compensated. Anderson v. Mt. Clemens

Pottery Co., 328 U.S. 680, 687 (1946).

VIII. WITNESSES

       Plaintiff’s Prospective Witnesses

       1.      Victor Hugo Ortega Hernandez, in person.            Will testify as to his

               employment with Defendants, including his job responsibilities, hours

               worked, pay received, and Defendants’ policies.

       2.      John Russo, in person. Adverse witness. Will testify as to employment of

               Plaintiff, and how Defendants’ business was operated.

       Plaintiff reserves the right to call records custodians, if necessary, to authenticate

or otherwise lay the foundation for admission of any evidence identified for trial purposes.

Plaintiff reserves the right to call additional witnesses to rebut defendants’ witnesses’

testimony, and to use deposition testimony in accordance with the Federal Rules of

Evidence and Federal Rules of Civil Procedure.

       Plaintiff will testify through a Spanish language interpreter.

       Defendants’ Prospective Witnesses

       1.      Victor Hugo Ortega Hernandez, in person. Adverse witness. Will testify as

               to his employment with Defendants, and how he and Defendants had an

               understanding that the weekly ‘salary’ was intended to cover his straight-

               time wages as well as all overtime wages.
      Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 9 of 12



       2.      John Russo, in person. Will testify as to employment of Plaintiff, and how

               Plaintiff and Defendants had an understanding that the weekly ‘salary’ was

               intended to cover his straight-time wages as well as all overtime wages.

       3.      DOL Investigator Dianna Concepcion, in person. Will testify that Plaintiff

               had admitted to her during a Department of Labor wage-and-hour

               investigation, that, inter alia: (i) he was employed beginning in 2009, (ii)

               only worked a total of 51 hours per week; (iii) earned $100+ per week in

               tips; and (iii) was afforded daily meal credits.

       Defendants reserve the right to call records custodians, if necessary, to authenticate

or otherwise lay the foundation for admission of any evidence identified for trial purposes.

Defendants reserve the right to call additional witnesses to rebut Plaintiff’s witnesses’

testimony, and to use deposition testimony in accordance with the Federal Rules of

Evidence and Federal Rules of Civil Procedure.



IX.    DEPOSITION DESIGNATIONS

       The parties do not intend to offer deposition testimony in place of live testimony

at trial. The parties reserve the right to use deposition testimony for impeachment

purposes.

X.     EXHIBITS

Plaintiff’s Exhibits

       Plaintiff reserves the right to offer additional exhibits for the purpose of

impeachment.
       Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 10 of 12



 Exhibit       Description



 P-1           Complaint**

 P-2           Answer to the Complaint**

 P-3           Plaintiff’s Interrogatories and Defendants’ Responses to Plaintiff’s
               Interrogatories**

 P-4           “Pay Stubs” and “Pay Receipts”**


Defendants’ Exhibits

         Defendants reserve the right to offer additional exhibits for the purpose of

impeachment.

 Exhibit       Description



 D-1           Complaint**

 D-2           Answer to the Complaint**

 D-3           Defendants’ Interrogatories and Plaintiff’s Responses to Defendants’
               Interrogatories

 D-4           Pay Stubs and Pay Receipts

 D-5           Plaintiff’s Interview Sheet with the Department of Labor

 D-6           Tax Returns

 D-7           Department of Labor Contact Log




XI.      STATEMENT OF DAMAGES

Overtime Damages
    Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 11 of 12



       Plaintiff maintains that Defendants are liable for overtime wages in the amount of

$108,536.25

       The damages are calculated by determining the pay Plaintiff would have received

each week if he was paid at the appropriate overtime wage for all hours worked above 40

per week, and subtracting the amount Plaintiff was actually paid for each week.

Liquidated Damages on Overtime Damages

       Plaintiff maintains the Defendants are liable for liquidated damages in the amount

of $108,536.25

       The damages are calculated by multiplying the weekly unpaid wages by 100%.

Unpaid Spread of Hours Wages Under the New York Labor Law

       Plaintiff maintains the Defendants are liable for spread of hours damages in the

amount of $10,314.00

       Spread of hours damages are calculated by multiplying the minimum wage rate by

the number of dates that Plaintiff worked a spread of hours of more than ten.

Liquidated Damages on Unpaid Spread of Hours Wages Under the New York Labor Law

       Plaintiff maintains the Defendants are liable for spread of hours liquidated damages

in the amount of $10,314.00.

       Liquidated damages on spread of hours violations are calculated as 100% of the

spread of hours damages.

Violation of New York Annual Wage Notice Law

       Plaintiff maintains Defendants are liable in the amount of $5,000.

       The damages are calculated by multiplying the number of days the violation

persisted for by $50, up to a maximum of $5,000.
       Case 1:17-cv-06164-KPF Document 59 Filed 12/28/18 Page 12 of 12



Violation of New York Wage Statement Law

         Plaintiff maintains Defendants are liable in the amount of $5,000. .

         The damages are calculated by multiplying the number of weeks the violation

occurred for by $250, up to a maximum of $5,000.

Recovery of Equipment Costs

         Plaintiff maintains Defendants are liable in the amount of $795.

         The damages are calculated based on the amount of money Plaintiff spent on

expenditures for equipment, such as bicycles and related equipment, necessary for the

performance of his job duties.

Prejudgment Interest and Attorneys’ Fees.

         Plaintiff maintains that Defendants are liable for prejudgment interest and

attorneys’ fees, in amounts to be determined after trial.

         Defendants deny liability and put the Plaintiff to his burden of proof.

XII.     UNANIMOUS VERDICT

         The parties do not consent to less than a unanimous verdict.

SO ORDERED:


Dated: New York, New York

         ________, 2018



                                               __________________________________
                                               HON. KATHERINE POLK FAILLA
                                                     United States District Judge
